Citation Nr: 0428722	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  96-09 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right arm 
disability.

3.  Entitlement to service connection for lumbosacral strain.

4.  Entitlement to service connection for hypertensive 
vascular disease.

5.  Entitlement to service connection for infectious 
hepatitis.

6.  Entitlement to service connection for chronic nephritis.

7.  Entitlement to a rating in excess of 20 percent for 
gastric ulcer disease.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of an 
injury to the eyes.

9.  Whether new and material evidence has been received to 
reopen a claim service connection for migraine syndrome.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1981.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The appeal first arose from the RO's denial in 
July 1994 of the veteran's claim for entitlement to service 
connection for PTSD.

This case was the subject of a Board remand dated in July 
2003.  The remand in part directed that a Statement of the 
Case be issued for the issues of entitlement to a disability 
rating in excess of 30 percent for esophagitis with a 
postoperative leiomayoma; entitlement to a compensable 
disability rating for a postoperative vagotomy scar; 
entitlement to a compensable disability rating for 
hemorrhoids; and whether new and material evidence had been 
received to reopen the claim for service connection for 
cervical spine disability.  The RO issued a Statement of the 
Case on these issues in September 2003.  All notification of 
appealed rating decisions on these issues had been issued 
more than one year prior to issuance of the September 2003 
Statement of the Case.  In order to perfect an appeal, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b).  Thus, in order to perfect his 
appeals on these four issues, the veteran would need to have 
submitted a substantive appeal within 60 days of the 
Statement of the Case.  As the record contains no indication 
that the veteran has submitted such a substantive appeal, and 
these issues have not been certified for appeal, the Board 
has not legal basis upon which to exercise continuing 
jurisdiction over these four claims.   

The Board notes that, pursuant to his request, the veteran 
was scheduled for a Travel Board hearing at the RO in 
February 2004; however, he failed to report for that hearing.  
As he has not provided cause for his failure to appear or 
requested another hearing, the veteran's hearing request is 
deemed withdrawn and the Board will proceed with its review 
on the present record.  See 38 C.F.R. §  20.704(d),(e) 
(2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required 
on his part. 


REMAND

The veteran's service entrance and discharge examinations 
have not been obtained.  It was acknowledged that they were 
not obtained in a January 1984 rating decision.  In the 
Board's view, a renewed effort to obtain those records is 
warranted as they would be relevant to the veteran's claims 
for service connection and his applications to reopen prior 
claims for service connection.  38 U.S.C.A. § 5103A.

Additionally, in September 2003, the RO obtained VA physical 
and psychiatric treatment records dated from May 2000 to 
August 2003.  The records contain multiple running diagnoses 
of PTSD; recitations of the veteran's past medical history; 
current complaints; examination results detailing a full 
review of systems; and assessments of approximately 12 to 15 
ongoing physical conditions for which the veteran is 
currently being followed at VA, several of which directly or 
indirectly pertain to the disabilities for which the veteran 
seeks service connection or an increased rating.  At a 
minimum, these records are relevant for the absence or 
presence of the disabilities at issue and the notations of 
etiology and past medical history.  Additionally, the Board 
has received from the veteran additional information 
pertaining to his claimed in-service stressors.  The most 
recent Supplemental Statements of the Case regarding the 
issues on appeal were issued in April 2002  and August 2002, 
and did not include consideration of the newly received 
evidence.  Accordingly, a Supplemental Statement of the Case 
considering each of the issues currently on appeal in light 
of the newly received evidence is required.  See 38 C.F.R. 
§ 19.31.    

Additionally, the RO should ensure continued compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)). 

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on the 
claims.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  The RO must contact all appropriate 
service records' depositories to obtain 
any additional service medical records of 
the veteran that may be available, to 
include the veteran's service entrance 
and service discharge medical examination 
reports.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this 
context, the service department must 
either provide the requested records, or 
it must provide for the record a 
statement indicating why it is 
"reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile."  

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
further development is warranted for the 
purpose of attempting to verify the veteran's 
claimed PTSD stressors, see 38 U.S.C.A. 
§ 5103A & 38 C.F.R. § 3.304(f), and whether a 
new VA compensation examination is required 
for any issue on appeal for a determination 
on the merits of this case, see 38 U.S.C.A. § 
5103A(d).  If further action is required, the 
RO should undertake it before further 
adjudication of the claims.

4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the most 
recently issued SSOC for each issue.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	


                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




